            1
~-   .,
          ~o ~45B
          -~~~~-~~~~~~~~-~--"'-~~~~~~~~~~-----~~~"""'=~~
                (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Page I of I
                                                                                                                                                               1
                                                                                                                                                           .._-j-· l1Ii
                                                                                                                                                         ) :

                                                                                                                                                                     i!
                                           UNITED STATES DISTRICT COURT                                                                                              "
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                               JUDGMENT IN A CRIMINAL CASE
                                             v.                                    (For Offenses Committed On or After November l, 1987)


                           Armando Zalazar-Alvarez                                 Case Number: 3:19-mj-21927

                                                                                   Patrick      . Ha11.----- -------~
                                                                                   Defendant's Attorney


          REGISTRATION NO. 74986298
                                                                                                                     MAY I 6 2019
          THE DEFENDANT:
           ~ pleaded guilty to count(s) 1 of Complaint
                                                  -----------------t='ITTT,,.,,,.,.,.,-,.,,,.-="..,.,""'7IT*"=rrrr
          0 was found guilty to count( s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                 Nature of Offense                                                          Count Number(s)
          8:1325                          ILLEGAL ENTRY (Misdemeanor)                                                1

           0 The defendant has been found not guilty on count( s)
                                                               -------------------
           0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                       ii:J(.:nME SERVED                         0 __________ days

           ~   Assessment: $10 WAIVED ~ Fine: WAIVED
           ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           0 Court recommends defendant be deported/removed with relative,                          charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Thursday, May 16, 2019
                                                                                 Date of Imposition of Sentence


          Received
                     .~DU_S_M~.-------
                                                                                  ~~~
                                                                                 HONORABLE ROBERT A. MCQUAID
                                                                                 UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                  3:19-mj-21927
